975 F.2d 677
UNITED STATES of America, Plaintiff-Appellee,v.Oscar J. PEREZ, Defendant-Appellant.
No. 90-4149.
United States Court of Appeals,Tenth Circuit.
Aug. 24, 1992.

1
Before McKAY, Chief Judge, LOGAN, SEYMOUR, MOORE, ANDERSON, TACHA, BALDOCK, BRORBY, EBEL, KELLY, Circuit Judges and SPARR,* District Judge.

ORDER

2
Upon consideration of the government's petition for rehearing with suggestion for rehearing en banc and the appellant's response:


3
The petition for rehearing is denied by the panel that rendered the decision sought to be reheard.


4
In accordance with Fed.R.App.P. 35(b), the clerk transmitted the suggestion for rehearing en banc to members of the panel and to all other judges of the court in regular active service.   A vote was taken and pursuant thereto the court grants rehearing en banc of those issues raised in the government's petition.


5
Oral argument on rehearing en banc is set for Tuesday, September 29, at 2:30 p.m. in the United States Courthouse, Denver, Colorado.



*
 Honorable Daniel B. Sparr, District Judge, of the United States District Court for the District of Colorado, sitting by designation